WEBB, Judge.
The plaintiff, on this appeal, does not contend the evidence shows he has byssinosis. He contends that the whole record does show that he had a pulmonary disease which was due to causes and conditions which are peculiar to his employment at J.P. Stevens and the disease is not an ordinary disease of life to which the general public is exposed outside of the plaintiffs employment. For this reason, the defendant contends his disease is covered by G.S. 97-53(13). See Booker v. Medical Center, 297 N.C. 458, 256 S.E. 2d 189 (1979).
The Hearing Commissioner made a finding of fact that the plaintiffs lung disease was not caused by cotton dust and lint. The Hearing Commissioner concluded that he did “not suffer from a disease peculiar to those working in cotton mills ... .” This finding and conclusion were affirmed by the Full Commission. The finding of fact is sufficient to support the conclusion of law that the plaintiffs disease is not compensable. If the finding of fact is supported by the evidence, the decision of the Full Commission must be affirmed. See Moore v. Stevens, Inc., 47 N.C. App. 744, 269 S.E. 2d 159 (1980). We hold that the testimony of Dr. Boone that “there is not specifically any objective indication that he has any type of pulmonary disease related to his employment” and the testimony of Dr. Battigelli “that it is possible although unlikely that his occupational ex*121posure could or might have caused the substantial respiratory impairment” is evidence which supports the finding of fact. There was evidence from which the Hearing Commissioner could have found otherwise but since the evidence supports the finding of fact, we are bound by it.
The appellant contends the Hearing Commissioner did not apply the standard of compensability required by G.S. 97-53(13) as interpreted by Booker v. Medical Center, supra. He contends that North Carolina has adopted the increased risk approach to compensability and cotton mill workers have an increased risk of developing lung diseases. He contends that all the evidence shows the plaintiffs condition became more serious during his exposure to cotton dust. The Hearing Commissioner found as a fact that “[pjlaintiff could not return to any work in the cotton mill” because exposure to cotton dust and varsol would aggravate his condition. The plaintiff argues that aggravation is synonymous with causation under the proper interpretation of G.S. 97-53(13). As we read Booker, in order for an occupational disease which develops over a long period of time to be compen-sable under G.S. 97-53(13), it must be proved that it was caused by the plaintiffs employment. In the case sub judice, there was competent evidence that plaintiffs disease was not caused by his employment and the Hearing Commissioner so found.
Affirmed.
Judges Vaughn and Martin (Robert M.) concur.